Case 2:20-cv-10877-MCS-RAO Document 41 Filed 08/31/21 Page 1 of 1 Page ID #:482



1
2
3
4                                                               JS-6
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10   TRENDMOOD, INC., a California              Case No. 2:20-cv-10877-MCS-RAO
11   corporation,
                                                JUDGMENT
12                      Plaintiff,
13
                  v.
14
15   SAMANTHA RABINOWITZ, an
     individual; and DOES 1–10, inclusive,
16
17                      Defendants.
18
19         Pursuant to the Court’s Order Re: Motion to Dismiss or Strike Third Amended
20   Complaint, IT IS ADJUDGED that the Third Amended Complaint is dismissed without
21   leave to amend. The action is dismissed.
22
23   IT IS SO ORDERED.
24
25   Dated: August 31, 2021
                                                    MARK C. SCARSI
26
                                                    UNITED STATES DISTRICT JUDGE
27
28
                                                1
